~-;
      Ao'24'~B (Rev. 02/08/2019) Judgment in a Criminal Pett)' Case (Modified)                                                                 Page 1 ofl   JS
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                             v.                                        (For Offenses Committed On or After November 1, 1987)


                           Eufemio Molina-Jeronimo                                     Case Number: 3:19-mj-21743

                                                                                       John C Lemon
                                                                                       Defendant's Attorney


      REGISTRATION NO. 84858298
                                                                                                                          Fil.ED
      THE DEFENDANT:                                                                               APR' 2 5 2019
       ~ pleaded guilty to count(s) ~l_of_C_:__o_:__m_p._l_ar_·n_t------,------,----t---,¢,;~~~~=;;;:::J--
       0 was found guilty to count(s)                                                  sou.fH'-€~1~ .~~..9~STR1_c;r couRr
         after a plea of not guilty.                                                           ·-·          - - .v' ·-DEPu~¢
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                    Nature of Offense                                                               Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

        D The defendant has been found not guilty on count(s)
                                                                                 -----------------~-
        0 Count(s)                                                                      dismissed on the motion of the United States.
                          -----~-----------~



                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      impriso~d for a term of:

                                      6, TIME SERVED                             0                                           days

        IZI   Assessment: $10 WAIVED ~ Fine: WAIVED
        IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the   defendant's possession at the time of arrest upon their deportation or removal.
        D     Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name,. residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday, April 25, 2019
                                                                                     Date of Imposition of Sentence


                                                                                     :M icfiae [ ]. ·Seng
                                                                                     HONORABLE MICHAEL J. SENG
                                                                                     UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                          3:19-mj-21743
